DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
2.	Claim 47 is objected to because of the following informalities: The word “breaking” in claim 47 lines 1 and 2 should be replaced with the word “braking”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
3. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4. 	Claims 38-53 and 59 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

	a. Claim 38 recites the limitation "the amount of leash extended from the housing" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
	b. Claim 49 recites the limitation “the actuator” in line 2. There is insufficient antecedent basis for this limitation in the claim. It appears claim 49 should depend from claim 39. 
	c. Claim 52 recites the limitations “the amount of braking of the leash” in line 2 and “the amount the handle is squeezed” in lines 2-3. There is insufficient antecedent basis for these limitations in the claim. 
d. Claim 59 recites “A method of operating the retractable leash system of claim 54” in line 1. Claim 59 is rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential steps. See MPEP § 2172.01. Claim 59 is indefinite in that it fails to point out what is included or excluded by the claim language. See Ex parte Fressola, 27 USPQ2d 1608 (Bd. Pat. App. & Inter. 1993).

	e. Claims 39-48, 49-51, and 53 are rejected as depending upon a rejected claim.

5. 	In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood.  

Claim Rejections - 35 USC § 102
6. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7. 	Claims 30-36, 38-40, 42-48, 51 and 53 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Catena (US Patent Publication 2019/0082658).
	a. Regarding claim 30, Catena discloses a leash assembly comprising a housing including a housing body 101 and a handle 102 having a palm region [a control mechanism operated through the palm of the hand [0058]]; a leash 122 spooled within housing body 101; and an actuator 106 located in the palm region of handle 102 [lever 106 has a first end 112 fulcred on a pin 113 fixed in the handle 102 to rotate therearound as a result of a pressure exerted through the palm [0063]], where activation of actuator 106 within the palm region operates the leash to control an amount of leash extended from housing 101 [a control mechanism operated through the palm of the hand to move from an unlocking position in which the roll 103 is free to rotate to allow the unrolling and the winding of the cable, respectively as a result of the pulling action of the animal and of the recall effect of the spiral spring 105, and a locking position of the cable 103 wherein the cable is locked [0058]]. 
	b. Regarding claim 31, Catena discloses the leash of claim 30 having actuator 106 comprising a compressible button [lever 106 is associated to a bi-stable locking device 107, commonly known as “push-push” suitable for keeping it locked in one of the two positions preventing it from returning automatically to the other position once upon the end of the pressure exerted by the palm of the hand [0060]].
	c. Regarding claim 32, Catena discloses the leash of claim 31, where the compressible button extends through an opening in the housing [Fig. 1, Fig. 4, lever 106 extends through an opening in shell 101]. 
	d. Regarding claim 33, Catena discloses the leash of claim of claim 31, where leash handle 102 includes an exterior surface and an interior surface including a central opening for extending a user hand therethrough that defines the interior surface [a handle 102 of toroidal shape [0055], FIGS. 1, 2].  
	e. Regarding claim 34, Catena discloses the leash of claim 33, where the compressible button is positioned at the exterior surface of handle 102 in the palm region [a control mechanism operated through the palm of the hand [0058]]. 
	f. Regarding claim 35, Catena discloses the leash of claim 34, where the compressible button extends longitudinally along a length of the palm region [a control mechanism operated through the palm of the hand [0058]]. 
	g. Regarding claim 36, Catena discloses the leash of claim 31, where activation of the compressible button causes a braking mode of operation of the leash assembly [a control mechanism operated through the palm of the hand to move from an unlocking position in which the roll 103 is free to rotate to allow the unrolling and the winding of the cable, respectively as a result of the pulling action of the animal and of the recall effect of the spiral spring 105, and a locking position of the cable 103 wherein the cable is locked [0058]]. 
h. Regarding claim 38, Catena discloses a retractable leash assembly comprising a housing including a housing body 101 and a handle 102; a wheel drum 103 located within the housing body where a leash spools within the housing body about the wheel drum [From FIG. 4 you can see that the shell 101 contains inside a cable-winding roll 103 around which a cable or tape, not shown, will may be rolled up [0057]], handle 102 operably connected to wheel drum 103 [handle 102 houses locking/unlocking means of the roll [0058]]; and where handle 102 includes a palm region located about an outer edge of the handle [lever 106 has a first end 112 fulcred on a pin 113 fixed in the handle 102 to rotate therearound as a result of a pressure exerted through the palm [0063]], and where activation of the handle within the palm region aids in controlling the amount of leash extended from the housing [a control mechanism operated through the palm of the hand to move from an unlocking position in which the roll 103 is free to rotate to allow the unrolling and the winding of the cable, respectively as a result of the pulling action of the animal and of the recall effect of the spiral spring 105, and a locking position of the cable 103 wherein the cable is locked [0058]].
	i. Regarding claim 39, Catena discloses the leash of claim 38, handle 102 including actuator button 106 located in the palm region operably connected to the wheel drum 103 [lever 106 has a first end 112 fulcred on a pin 113 fixed in the handle 102 to rotate therearound as a result of a pressure exerted through the palm [0063]; handle 102 houses locking/unlocking means of the roll [0058]]. 
	j. Regarding claim 40, Catena discloses the leash of claim 38, where button 106 extends through the housing on an exterior surface of the palm region [FIGS. 1-4].  
	k. Regarding claim 42, Catena discloses the leash of claim 38, where button 106 comprises a compressible area within the palm region [lever 106 is associated to a bi-stable locking device 107, commonly known as “push-push” suitable for keeping it locked in one of the two positions preventing it from returning automatically to the other position once upon the end of the pressure exerted by the palm of the hand [0060]]. 
	l. Regarding claim 43, Catena discloses the leash of claim 38, comprising a locking assembly 107 operably coupled between handle 102 and wheel drum 103 [locking device 107 [FIGS. 4-5]]. 
	m. Regarding claim 44, Catena discloses the leash of claim 38, comprising a brake mechanism 108 operably coupled between handle 102 and wheel drum 103 [to lock the cable it will be sufficient to push the first lever 106 by the palm so that the nose 116 of the lever 106 operates on the lever 108 [0064]].
n. Regarding claim 45, Catena discloses the leash of claim 38, wheel drum 103 comprising a spool region that spools a length of leash 122 during operation of the leash [From FIG. 4 you can see that the shell 101 contains inside a cable-winding roll 103 around which a cable or tape, not shown, will may be rolled up [0057]]. 
	o. Regarding claim 46, Catena discloses the leash of claim 45, wheel drum 103 comprising a stop region [From FIG. 4 you can see that the shell 101 contains inside a cable-winding roll 103 around which a cable or tape, not shown, will may be rolled up [0057]] for stopping the leash at a desired length during operation of the leash [a locking position of the cable 103 wherein the cable is locked [0058]]. 
	p. Regarding claim 47, Catena discloses the leash of claim 45, wheel drum 103 comprising a braking surface 119 to aid in controllably braking a rotation of the wheel drum during release of the leash [a locking position of the cable 103 wherein the cable is locked [0058; this position will correspond to the maximum rotation of the hook 115 which will engage one of the outer peripheral teeth 119 of the cable-winding roll 103 [0066]].
q. Regarding claim 48, Catena discloses the leash of claim 45, wheel drum 103 comprising a spool region [From FIG. 4 you can see that the shell 101 contains inside a cable-winding roll 103 around which a cable or tape, not shown, will may be rolled up [0057]], a stop region [a locking position of the cable 103 wherein the cable is locked [0058]], and a braking region [this position will correspond to the maximum rotation of the hook 115 which will engage one of the outer peripheral teeth 119 of the cable-winding roll 103 [0066]]. 
	r. Regarding claim 51, Catena discloses the retractable leash of claim 38, where activation of leash handle 102 causes a braking operation of the leash [handle 102 houses locking/unlocking means of the roll [0058]]; lever 106 has a first end 112 fulcred on a pin 113 fixed in the handle 102 to rotate therearound as a result of a pressure exerted through the palm [0063]].
s. Regarding claim 53, Catena discloses the retractable leash of claim 38, where activation of leash handle 102 causes locking and unlocking of the leash [handle 102 houses locking/unlocking means of the roll [0058]]; lever 106 has a first end 112 fulcred on a pin 113 fixed in the handle 102 to rotate therearound as a result of a pressure exerted through the palm [0063]]. 
	
Claim Rejections - 35 USC § 103
8. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9. 	Claims 37 and 52 are rejected under 35 U.S.C. 103(a) as being unpatentable over Catena (US Patent Publication 2019/0082658) in view of Chefetz (US Patent Publication 2010/0107992).  
a. Regarding claim 37, Catena teaches the leash of claim 36, where the compressible button has a compressible length [Fig. 4, lever 106 has a compressible length]. 
Catena does not specifically teach an amount of braking of the leash is proportional to an amount the compressible button is compressed along the compressible length. Chefetz teaches an amount of braking of leash 100 is proportional to an amount compressible button 122 is compressed along the compressible length [brakes allow a user to squeeze a trigger lightly or more aggressively to slow and stop a dog’s movement [0030]] for the purpose of providing a gentle brake to allow the user to slow and stop the dog's movement without the sudden jerk of traditional retractable leashes reducing likelihood of a dog/pet injury in neck region and of human injury in a hand, arm and shoulder.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly taught by Catena to include an amount of braking of the leash is proportional to an amount the compressible button is compressed along the compressible length as taught by Chefetz because doing so would have provided a gentle brake to allow the user to slow and stop the dog's movement without the sudden jerk of traditional retractable leashes reducing likelihood of a dog/pet injury in neck region and of human injury in a hand, arm and shoulder.
  b. Regarding claim 52, Catena teaches the leash of claim 39, where activation of leash handle 102 includes squeezing the leash handle [handle 102 houses locking/unlocking means of the roll [0058]]; lever 106 has a first end 112 fulcred on a pin 113 fixed in the handle 102 to rotate therearound as a result of a pressure exerted through the palm [0063]]. 
Catena does not specifically teach the amount of braking of the leash is proportional to the amount the handle is squeezed. Chefetz teaches an amount of braking of leash 100 is proportional to the amount the handle is squeezed [brakes allow a user to squeeze a trigger lightly or more aggressively to slow and stop a dog’s movement [0030]] for the purpose of providing a gentle brake to allow the user to slow and stop the dog's movement without the sudden jerk of traditional retractable leashes reducing likelihood of a dog/pet injury in neck region and of human injury in a hand, arm and shoulder.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly taught by Catena to include an amount of braking of the leash that is proportional to the amount the handle is squeezedas taught by Chefetz because doing so would have provided a gentle brake to allow the user to slow and stop the dog's movement without the sudden jerk of traditional retractable leashes reducing likelihood of a dog/pet injury in neck region and of human injury in a hand, arm and shoulder.

10. 	Claim 41 is rejected under 35 U.S.C. 103(a) as being unpatentable over Catena (US Patent Publication 2019/0082658) in view of O’Brien et al. (US Patent Publication 2014/0238314). 
a. Regarding claim 41, Catena teaches the leash of claim 38, where button 106 extends through the housing on a surface of the palm region [FIGS. 1-4]. Catena does not specifically teach the button extends through the housing on an interior surface of the palm region. O’Brien teaches button 114 extends through the housing on an interior surface of the palm region [user may lock/unlock the position of the retractable leashes 302 and 304 by squeezing the lever 114 [0108] FIGS. 13-15] for the purpose of providing a retractable leash with a lever that extends through the housing on an interior surface of the palm region so a user may lock and unlock the leash by squeezing the lever with the fingers for more precise control of the pressure applied to the lever.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly taught by Catena to include a button that extends through the housing on an interior surface of the palm region as taught by O’Brien because doing so would have provided a retractable leash with a lever that extends through the housing on an interior surface of the palm region so a user may lock and unlock the leash by squeezing the  lever with the fingers for more precise control of the pressure applied to the lever.  

11. 	Claims 49, 50, 54-56, and 59 are rejected under 35 U.S.C. 103(a) as being unpatentable over Catena (US Patent Publication 2019/0082658).
a. Regarding claim 49, Catena teaches the leash of claim 48 having the actuator and wheel drum 103. Catena does not specifically teach a gear assembly operably coupled between the actuator and the wheel drum. Another embodiment of Catena teaches a gear assembly 13, 14 operably coupled between the actuator and wheel drum 3 [a cogwheel gear (13, 14) wherein a cogwheel is located on said cablewinding roll (3), claim 13; rotation by a mechanical transmission, represented, in a preferred but not exclusive way, by cogwheels 13, 14 arranged on the cable-winding roll 3 [0084] FIGS. 21-22] for the purpose of providing a mechanical transmission arranged on the wheel drum for facilitating rotation of the drum and leash.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly taught by Catena to include a gear assembly operably coupled between the actuator and wheel drum as taught by Catena because doing so would have provided a mechanical transmission arranged on the wheel drum for facilitating rotation of the drum and leash.  
b. Regarding claim 50, Catena teaches the leash of claim 49, where gear assembly 13, 14 aids in controllably moving the leash between one or more of a release mode, a braking mode, a stop mode, and a retractable mode of operation [a cogwheel gear (13, 14) wherein a cogwheel is located on said cablewinding roll (3), claim 13; rotation by a mechanical transmission, represented, in a preferred but not exclusive way, by cogwheels 13, 14 arranged on the cable-winding roll 3 [0084] FIGS. 21-22; cable-winding roll 3 is locked in the actual position and cannot let the cable 6 come out under the pulling action of the animal [0090]]. 
c. Regarding claim 54, Catena teaches a retractable leash system comprising a leash body 101 and a handle 102 having a palm region [a control mechanism operated through the palm of the hand [0058]]; a wheel drum 103 located within the leash body including where the leash spools within the leash body about the wheel drum [From FIG. 4 you can see that the shell 101 contains inside a cable-winding roll 103 around which a cable or tape, not shown, will may be rolled up [0057]], the handle operably connected to the wheel drum 103 [handle 102 houses locking/unlocking means of the roll [0058]]; and a leash actuator 106 located within the palm region [a control mechanism operated through the palm of the hand to move from an unlocking position in which the roll 103 is free to rotate to allow the unrolling and the winding of the cable, respectively as a result of the pulling action of the animal and of the recall effect of the spiral spring 105, and a locking position of the cable 103 wherein the cable is locked [0058]].
Catena does not specifically teach a gear assembly operably positioned between the leash actuator and the wheel drum, where activation of the leash actuator operates to move the leash between one or more modes of operation via the gear assembly. Another embodiment of Catena teaches gear assembly 13, 14 operably positioned between the leash actuator and wheel drum 3 where activation of the leash actuator operates to move the leash between one or more modes of operation via the gear assembly [a cogwheel gear (13, 14) wherein a cogwheel is located on said cablewinding roll (3), claim 13; rotation by a mechanical transmission, represented, in a preferred but not exclusive way, by cogwheels 13, 14 arranged on the cable-winding roll 3 [0084] FIGS. 21-22] for the purpose of providing a mechanical transmission arranged on the wheel drum for facilitating rotation of the drum and leash.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly taught by Catena to include a gear assembly operably positioned between the leash actuator and the wheel drum, where activation of the leash actuator operates to move the leash between one or more modes of operation via the gear assembly as taught by Catena because doing so would have provided a mechanical transmission arranged on the wheel drum for facilitating rotation of the drum and leash.  
d. Regarding claim 55, Catena teaches (references to second embodiment) the leash modes of operation include at least two of the following modes: leash release, leash brake, leash stop, and leash retract [a cogwheel gear (13, 14) wherein a cogwheel is located on said cablewinding roll (3), claim 13; rotation by a mechanical transmission, represented, in a preferred but not exclusive way, by cogwheels 13, 14 arranged on the cable-winding roll 3 [0084] FIGS. 21-22; cable-winding roll 3 is locked in the actual position and cannot let the cable 6 come out under the pulling action of the animal [0090]].
e. Regarding claim 56, Catena teaches (references to first embodiment) leash actuator 106 comprises a compressible button located in the palm region [a control mechanism operated through the palm of the hand to move from an unlocking position in which the roll 103 is free to rotate to allow the unrolling and the winding of the cable, respectively as a result of the pulling action of the animal and of the recall effect of the spiral spring 105, and a locking position of the cable 103 wherein the cable is locked [0058]].
f. Regarding claim 59, Catena teaches (references to first embodiment) a method of operating the retractable leash system of claim 54 [a control mechanism operated through the palm of the hand [0058]].

12. 	Claims 57 and 58 are rejected under 35 U.S.C. 103(a) as being unpatentable over Catena (US Patent Publication 2019/0082658) as applied to claim 54 above and further in view of Chefetz (US Patent Publication 2010/0107992).
a. Regarding claim 57, Catena teaches (references to first embodiment) the leash of claim 54 having the palm region [a control mechanism operated through the palm of the hand to move from an unlocking position in which the roll 103 is free to rotate to allow the unrolling and the winding of the cable, respectively as a result of the pulling action of the animal and of the recall effect of the spiral spring 105, and a locking position of the cable 103 wherein the cable is locked [0058]]. Catena does not specifically teach an additional leash button operably positioned outside of the palm region. Chefetz teaches an additional leash button 120 operably positioned outside of the palm region [FIG. 2 is a top elevational side view of the retractable leash 100 of FIG. 1. This view shows the brake lock button 120, and the top portion of the handle 110 [0037], FIGS. 1-2] for the purpose of providing two different types of braking for occasions where it is necessary to make quick emergency stops for safety.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly taught by Catena to include an additional leash button operably positioned outside of the palm region as taught by Chefetz because doing so would have provided two different types of braking for occasions where it is necessary to make quick emergency stops for safety.  
b. Regarding claim 58, Catena in view of Chefetz teaches (references to Chefetz) where additional leash button 120 is a thumb button extending from a top of the leash body [FIG. 2 is a top elevational side view of the retractable leash 100 of FIG. 1. This view shows the brake lock button 120, and the top portion of the handle 110 [0037]].

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J. R. L./
Examiner, Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643